Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked “[***]” in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.






[Wells Fargo Capital Finance Letterhead]    Exhibit 10.2












October 25, 2016




Dan Pollack, Treasurer
Heska Corporation
3760 Rocky Mountain Avenue
Loveland, CO 80538


RE: Change to Concentration Limits


Dear Dan:


You requested Wells Fargo make a change to the customer concentration limits as
defined in the Third Amended and Restated Credit Agreement dated December 30,
2005. This provision is detailed in Section 1.1, definition of Eligible
Accounts, item (xii). Currently that section allows for [***] to be eligible up
to 25% of all Accounts and [***] to be eligible up to 20% of all Accounts. You
requested the concentration limit for those accounts, as well as that for [***]
to be increased to 35%.


Effective with this letter, Section 1.1, Eligible Accounts (xii) is replaced in
its entirety as follows:


“That portion of the aggregate Accounts of a single customer owed to all
Borrowers in the aggregate that exceeds 15% of all Accounts of all Borrowers in
the aggregate; provided, however, that for the customers listed below, such
limit shall instead be the greater of the foregoing or the amount set forth
opposite such customer in the following table:


Customer             Concentration Limit
[***]                    35%
[***]                    35%
[***]                    35%”


Please sign below indicating your acknowledgement and agreement with this change
and return a signed copy of this letter to my attention.


As always, please let me know if you have any questions.




Sincerely,




[***]                
[***]
[***]







--------------------------------------------------------------------------------








ACKNOWLEGEMENT AND CONSENT:
HESKA CORPORATION
 
DIAMOND ANIMAL HEALTH, INC.
 
 
 
 
 
 
 
By
/s/ Jason Napolitano
 
By
/s/ Jason Napolitano
 
Its
Chief Operating Officer, Chief
 
 
Its
Chief Financial Officer
 
 
Strategist and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HESKA IMAGING US, LLC
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Jason Napolitano
 
 
 
 
 
Its
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 








